ORDER OF REMOVAL
The Advisory Committee on Judicial Conduct having filed a presentment with the Supreme Court recommending that STEPHEN A. PEPE, who resigned from his position as a Judge of the Superior Court on October 5,1990, be removed from judicial office for violations of Canons 1, 2A, 2B, and 3A(1) of the Code of Judicial Conduct, Rule 2:15-8(a)(l) and (6), and N.J.S.A. 2C:35-5 and -10;
*164And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having consented to his removal from judicial office;
And good cause appearing;
It is ORDERED that STEPHEN A. PEPE is hereby removed as a Judge of the Superior Court, and he is hereby barred from holding any future judicial office.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 23rd day of June, 1992.